DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      				    Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/15/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections

Claim 1,9 objected to because of the following informalities:  

Claim 1, line 13 recites “transmits the laser beam optionally to the at least one focusing optics in a linear position or to the at least one scanner in a scanner position.” should read  “transmits the laser beam to the at least one focusing optics in a linear position or to the at least one scanner in a scanner position.” 

Claim 1, line 14 recites “linear position” should read “liner position”.  

Claim 9 recites “wherein at least one laser unit is provided and the at least one laser unit is provided at least partially in a direction perpendicular to the transport direction of the packaging material and parallel to the packaging material adjacent to one another and/or behind one another at least partially in the transport direction of the packaging material” should read “wherein at least one laser unit is provided and the at least one laser unit are provided at least partially in a direction perpendicular to the transport direction of the packaging material and parallel to the packaging material adjacent to one another and/or behind one another at least partially in the transport direction of the packaging material”
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “abuts a stop” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8,9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “wherein at least the laser, the beam switch, the at least one focusing optics or the scanner of the at least one laser unit are mounted stationary relative to each other on a holding device of the laser unit”, and the specification discloses in page.10, line 2-4 “at least the laser, the beam switch, the at least one focussing optics and/or the scanner of the at least one laser unit can be fixed relative to each other on a holding device of the laser unit”. Since each element of laser unit cannot be mounted stationary to each other on a holding device of the laser unit, For the purpose of examination, “wherein at least the laser, the beam switch, the at least one focusing optics or the scanner of the at least one laser unit are mounted stationary relative to each other on a holding device of the laser unit” will be interpreted laser and switch and optic and scanner of laser unit are mounted stationary relative to each other on a holding device of the laser unit . Correct limitation if there is different meaning of  mounted stationary.

Claim 9 recites “wherein at least one laser unit is provided and the at least one laser unit is provided at least partially in a direction perpendicular to the transport direction of the packaging material and parallel to the packaging material adjacent to one another and/or behind one another at least partially in the transport direction of the packaging material”, and specification discloses in page.10, line 18-23 “it is advisable if at least two, in particular at least four or at least six, laser units are provided. These can be arranged adjacent to one another partially in a direction perpendicular to the transport direction of the packaging material and parallel to the packaging material. Likewise, it is alternatively or additionally possible to provide the laser units one behind the other at least partially in the transport direction of the packaging material”. Does this “at least one laser unit” relative to “at least one laser unit” in claim 1 or a new/addition “at least one laser unit”? after that, Does “the at least one laser unit” relative to “at least one laser unit” in claim 9 or “at least one laser unit” in claim 1. For the purpose of examination, “at least one laser unit is provided and the at least one laser unit is provided at least partially in a direction perpendicular to the transport direction of the packaging material” is intenerated as “at least one laser unit (second laser unit) is provided and the at least one laser unit (same to limitation in claim 1 as the first laser unit) is provided at least partially in a direction perpendicular to the transport direction of the packaging material”. Correct limitation if there is different meaning of  “at least of laser unit” and “the at least of laser unit”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,7,11,13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huizinga (US Pat. 5001325).

1. A weakening device (fig.1) for weakening packaging materials (col.3, line 6; forming score lines on packaging materials,fig.8g, 21,28) having at least one laser unit (fig.1, laser source(11), scanners (9,10), reflection mirror as laser beam switch (16,17)) comprising a laser (fig.1,11; laser source) for irradiating and partially removing the packaging material with a laser beam (fig.8g, 21; score lines is partially evaporated by laser beam) and having at least one transport device (fig.1, 1,3,4,5,6,7,8; rollers) for transport of the packaging material (fig.1, 2) relative to the at least one laser unit, wherein the at least one laser unit has at least one focusing optics (fig.1,9; col. 3, line 16-18; flying optics, lenses and focus correction) for focusing the laser beam on the packaging material (fig.1, 2) transported relative to the laser by the transport device (fig.1, 1,3,4,5,6,7,8; rollers),
	wherein the laser unit has at least one scanner (fig.1, 10) for adjusting the laser beam in at least one direction transverse to a transport direction (fig.1,10; scanner(10) adjust the laser beam transverse to a transport direction) for inscribing predetermined shapes into the packaging material transported past the laser (fig.8g, 21,28; col.3, line 21-29, These control signals are generated in control device (12) on the basis of the desired configuration of the score line, which is entered into control device by means of a programming unit; and scanner(10) is controlled by control device(12));  
	and in that a beam switch is provided in a beam path of the laser beam in the at least one laser unit (fig.1,16,17; col. 3, line 41-44; a swiveling/splitting mirror 16 controlled by control device (12) and stationary mirror(17) is provided in the beam path), which transmits the laser beam optionally to the at least one focusing optics in a linear position (fig.1, 9; scanner(9) includes focusing optics; col. 3, line 41-44; a swiveling mirror 16 controlled by control device (12); swiveling mirror(16) is enable to adjust or rotate the mirror(16) to a position to direct laser beam to scanner(9) as liner position(e.g., mirror horizontal to transport direction, laser directly irradiate into scanner(9)) or to the at least one scanner in a scanner position (fig.1,10; scanner; fig.1,16, mirrors (16) reflect laser beam to stationary mirror (17) as scanner position).

3. The weakening device according to claim 1, wherein the beam switch is configured to be adjustable at least from a liner position for directing the laser beam to the at least one focusing optics into a scanner position for directing the laser beam to the at least one scanner and back (fig.1,16,17; col. 3, line 41-44; a swiveling mirror 16 controlled by control device (12) and a stationary mirror 17; swiveling mirror(16) is enable to adjust or rotate the mirror forms a position to direct laser beam to scanner(9) as liner position (e.g., mirror horizontal to transport direction, laser directly irradiate into scanner(9)), then mirror is enable to rotate to the position as show in figure to deflect the laser beam to scanner (10) and scanner (9) with splitting mirror which is scanner position, then enable to rotate back is controlled by control device(12)).

7. A weakening device according to claim 1, wherein a second focusing optics is provided in the beam path passing through the scanner (fig.1,10; col.3,line 17-18; scanner includes focusing optics that laser beam pass through the scanner), and in that the second focusing optics associated with the scanner is configured for focussing the laser beam perpendicular to the packaging material in accordance with the deflection of the laser beam by the scanner in the transport direction of the packaging material (fig.1,10; scanner includes focusing optics that deflect laser beam perpendicular to the material in the direction of transportation; “and/or” indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 5/14/22) and/or in a direction perpendicular to the transport direction and parallel to the packing material.

11. A method for weakening packaging materials (col.2,54-55; a method of forming score lines of any given configuration in packaging material) , the method comprising the steps of:
transporting the packaging material past at least one laser unit (fig.1; a device includes laser source(11), scanners (9,10), reflection mirror (16,17)  by a transport device (fig.1, rollers-1,3,4,5,6,7,8);
using the at least one laser unit (fig.1, 11; laser source) to generate a laser beam that irradiates the packaging material (fig.1,2 packaging material) and partially removes it (fig.8g, 21; score lines material is partially removed by laser beam); 
	and directing the at least one laser beam by a beam switch to a focusing optics in a liner position (fig.1,16; swiveling/splitting mirror is enable to direct laser beam to scanner(9) that including focusing optics; the swiveling mirror(16) is enable to adjust or rotate the mirror(16) to a position to direct laser beam to scanner(9) as liner position(e.g., mirror horizontal to transport direction, laser directly irradiate into scanner(9); col. 3, line 41-44; a swiveling mirror 16 controlled by control device (12)), for focusing the laser beam towards the packaging material (fig.1, 2), or to a scanner in a scanner position (fig.1,10; scanner; fig.1,16, mirrors (16) shows in the figure as scanner position reflect laser beam pass stationary mirror (17) to the scanner), for adjusting the laser beam at least in a direction transverse to a transport direction (fig.1, laser beam is adjusted in a direction transverse to a  transport direction), for inscribing predetermined shapes on the packaging material (fig.8g, 21,28; col.3, line 21-29, These control signals are generated in control device 12 on the basis of the desired configuration of the score line, and scanner(10) is controlled by control device(12)).

13. The method according to claim 11, further comprising:
inscribing a line of weakness into the packing material parallel to the transport direction of the packaging material by a laser beam passing the beam switch in the liner position; and/or inscribing a line of weakness into the packaging material extending at least partially in a direction perpendicular to the transport direction and parallel to the packaging material by a laser beam passing through the beam switch in the scanner position (fig.1,10; col.3,line 16-25; score line is created by laser beam through to scanner(10); scanners is controlled by control device (12) move scanners in X,Y direction to form score line parallel and perpendicular to the transport direction of the packaging material, fig.8g or fig.2 or fig.3; exhibiting score lines(21 as two dimension shape) of weakness in direction perpendicular to the transport direction and parallel to the packaging material; and/or indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 5/13/22)).

14. The method according to claim 11, further comprising:
adjusting the laser beam passing through the scanner in a first direction during the inscribing of a shape on the packaging material; and adjusting the laser beam passing through the scanner in a second direction during the inscribing of a shape on the packaging material (fig.1,10; col.3,line 16-25; score line is created by laser beam through to scanner(10); scanners is controlled by control device (12) move scanners in X,Y direction to form score line parallel and perpendicular to the transport direction of the packaging material, fig.8g; exhibiting score lines(21,28 as two dimension shape in two direction) for the shape).

15. A method according to claim 11, further comprising:
inscribing similar shapes into the packaging material in the form of lines of weakness, said shapes being spaced apart, and these are inscribed by means of a laser beam passing through beam switch in the scanner position (fig.1,10; col.3,line 16-25; score line is created by laser beam through to scanner(10); scanners is controlled by control device (12) move scanners in X,Y direction to form score line parallel and perpendicular to the transport direction of the packaging material, fig.8g; exhibiting score lines(21,28 as two dimension shape) of weakness formed as a shape space apart); and/or inscribing a straight line of weakness into the packaging material, said line of weakness extending in particular parallel to the transport direction of the packaging material, and interrupted in sections, and this is inscribed by means of a laser beam passing through the beam switch in the liner position (and/or
indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed
5/13/22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2,6,10,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huizinga (US Pat. 5001325) in view of Benedetti (US Pat.8099933).

Huizinga teaches the invention as discussed above, but is silent on adjustable mirror (claim 2), extractor hood(claim 6), sensor and mark (claim 10,16), two mirrors(claim 18), movable mirror(claim 19); and is not specific with focusing optics (claim 17).

Benedetti teaches:
2. The weakening device according to claim 1, wherein the at least one scanner (see Huizinga as discussed above) has at least one mirror adjustably arranged (fig.1, 33; col.5,line 52; movable mirrors) in the beam path for adjusting the laser beam reflected by the at least one mirror (fig.1, 33; col.5,line 52; movable mirrors).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using a movable mirror as taught by Benedetti in order to deflecting the laser beam in at least two perpendicular directions so as to create the desired pattern (col. 5,line 52-54); movable or adjustable mirror enable to direct laser beam in different direction, therefore, two dimension shape can be created by laser beam that satisfy shape requirement of packaging processing.

6. The weakening device according to claim 1, wherein an extractor hood (fig.1, 34; a fumes exhaust unit) for extracting the packaging material removed by the laser beam is provided in the beam path and adjacent to the packaging material, and in that the extractor hood has an open housing section or a housing section transparent to the laser beam for the laser beam to enter the extractor hood (fig.1, 34; a fumes exhaust unit adjacent to the material has two openings for laser beam go through to the material and extract fumes; examiner note: the fumes contain packaging material floating with it).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using fumes exhaust unit as taught by Benedetti in order to avoiding contamination of material and manufacture environment during laser process; a clean material after laser process indirectly increase the efficient of subsequence of process.

10. A weakening device according to claim 1, wherein a sensor (fig.1,31) is provided for detecting control marks (fig.3, 26) on the packaging material, in particular in the form of printed marks (col.5, line 26) and/or embossed marks (and/or indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 5/13/22), and in that, preferably, a control device(fig.1,24) is provided for controlling the scanner depending on the detection, in particular the time of detection, of the control marks by the sensor (col.5, line 41-48; laser is controlled by control device, a synchronization pulse created by laser when detection of the position of recurring register mark 26 through a sensor 31 as the time of detection).

16. The method according to claim 11, further comprising:
initiating the inscribing of a line of weakness, a part of a line of weakness and/or a shape by identifying at least one control mark by at least one sensor ((col.5, line 41-48; laser is controlled by control device, a synchronization pulse created by laser when detection of the position of recurring register mark 26 through a sensor 31; and/or indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 5/13/22) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using sensor and printed marks as taught by Benedetti because it can be easily read without requiring "external" reference or auxiliary indicia to fully establish the longitudinal and transverse position of the packaging material and its speed(col.7, line 26-29).

17. The method according to claim 11, further comprising:
focusing a laser beam passing through a beam switch in the scanner position  by means of a focusing optics in accordance with the deflection of the laser beam in the transport direction of the packaging material; and/or in accordance with the deflection of the laser beam in a direction perpendicular to the transport direction of the packaging material and parallel to the packaging material (fig.1, 33; scanner(33) includes focus lens; for the laser beam, see Huizinga; in combination of Huizinga in view of Benedetti teaches focus lens in accordance with the deflection of the laser beam in a direction perpendicular to the transport direction of the packaging material and parallel to the packaging material; and/or indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 5/13/22). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using focusing optics in accordance with the deflection of the laser beam as taught by Benedetti in order to focusing laser beam to create desired shape on the packaging material; focusing optic in accordance with deflection of the laser beam that focusing laser beam to provide focal length or focal point to process shape or position or depth on the packaging material more accurate and efficient. 

18. The weakening device of claim 2, wherein the at least one scanner has two mirrors which are adjustable in at least substantially vertical directions relative to one another (fig.1, 33; col.5,line 52; movable mirrors exhibit vertical directions relative to one another).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using movable mirrors as taught by Benedetti in order to deflecting the laser beam in at least two perpendicular directions so as to create the desired pattern (col. 5,line 52-54), movable or adjustable mirror enable to direct laser beam in different direction, therefore, two dimension shape can be created by laser beam that satisfy shape requirement of packaging processing.

19. The weakening device of claim 2, wherein the at least one mirror (fig.1, 33; lower mirror) is configured to adjust the laser beam in the transport direction of the packaging material (fig.1, 33; lower mirror) and at least one other mirror is configured to adjust the laser beam in a direction perpendicular to the transport direction and parallel to the packaging material (fig.1, 33; top mirror).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using a movable mirror as taught by Benedetti in order to deflecting the laser beam in at least two perpendicular directions so as to create the desired pattern (col. 5,line 52-54).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huizinga (US Pat. 5001325) in view of Tsuyuguchi (US Pat. 4926409).

Huizinga teaches the invention as discussed above, but is silent on abuts a stop.

Tsuyuguchi teaches:
4. The weakening device according to claim 3, wherein the beam switch abuts on a stop (fig.2,17a,17b); in the liner position and/or in the scanner position (for liner and/or scanner position, see Huizinga; in combination of Huizinga in view of Tsuyuguchi teaches swiveling mirror abuts on a stop in the liner and/or scanner position.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using abuts a stop as taught by Tsuyuguchi in order to stopping at specific position to reflect laser at desired position. Abuts a stop for switch is efferently increase accuracy of laser beam pass though the switch and protect motor or drive not overload, thereby reduce maintenance of switch.

Claim 5,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huizinga (US Pat. 5001325) in view of Kleinert (US Pat. 11077526).

Regarding claim 5, Huizinga teaches the invention substantially as claimed for the device according to claim 3 further comprising the beam switch for adjusting the beam switch from the liner position to the scanner position and/or back (see discussed above; and/or indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 5/13/22 ).

Regarding claim 12. The method according to claim 11, further comprising:
impinging the energy of the laser beam on the packaging material at least temporarily varies, such that different amounts of packaging material are removed at different points of the packaging material (fig.8g, 21,28; col. 3, line 18-21; adjustable intensity; since the energy of laser beam is adjustable intensity, different amounts of material is removed variously).

However, Huizinga silent on electric or pneumatic drive(claim 5), temporarily varies laser pulse (claim 12).

Kleinert teaches:
5. an electric drive or pneumatic drive (col.19, line 8-10; line 40; fig.2,202a,202b; electric current output by a servo driver).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using an electric drive for rotate mirror as taught by Kleinert in order to maintaining the positional accuracy and precision with which features (col.19,line 4). 

12.in particular pulses (col. 7, line 56-59;  a pulse gating unit to temporally modulate beam of laser radiation output from the laser source).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga by using temporarily varies laser pulse as taught by Kleinert in order to processing the workpiece to form one or more features having one or more desired characteristics, to prevent the workpiece from being undesirably damaged during formation of the feature (col.9,line 26-30) . 

Claim 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huizinga (US Pat.5001325) in view of Richter (US Pat. 6046427).

Huizinga teaches the invention as discussed above, but is silent on a holding device and the holding device is mounted adjustably in at least one direction(claim 8), laser units adjacent to one another and/or behind one another(claim 9).

Richter teaches:
8. The weakening device according to claim 1, wherein at least the laser, the beam switch, the at least one focusing optics or the scanner of the at least one laser unit are mounted stationary relative to each other on a holding device of the laser unit (see Huizinga, fig.1, laser(110 and switch (15,17) and focusing optic(9) and scanner(10) are mounted stationary to each other) and that the holding device is mounted adjustably in at least one direction (fig.1, 7; beam defection system; fig.3, fig.4; beam deflection system including a laser unit (4), the dynamic lens adjustment unit 6 in which the z axis (6) and scanner (8) are mounted stationary relative to each other on a beam deflection systems as holding device (7) ; col.4, line 11-13; individual beam deflection systems 7 are on a support bridge 17 (beam deflection systems seat on the support bridge can be considered as mount on the support bridge) and can move laterally as mounted adjustably at least in one direction); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Huizinga to using a beam deflection systems and move laterally as taught by Richter in order to protecting all elements of laser unit. The beam deflection system is able to move laterally to positioning laser beam for process the material to achieve the best effort, thereby reducing or avoiding any offset or deviation of laser beam arise during position adjustment. 

9. The weakening device according to claim 1, wherein at least one laser unit is provided (fig. 3,7) and the at least one laser unit (see Huizinga discussed above) is provided at least partially in a direction perpendicular to the transport direction of the packaging material and parallel to the packaging material adjacent to one another and/or behind one another at least partially in the transport direction of the packaging material (fig. 3,7; beam defection system perpendicular to the transport direction and parallel to the material(1); each beam defection system adjacent to one another; and/or indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 5/13/22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga to using more than one beam deflection systems as taught by Richter in order to cutting, perforating, or inscribing repeating patterns in continuously-moving flat material with more than one beam defection system, thereby improving productivity, saving material and increasing precision of laser process. Furthermore, providing additional laser unit is beneficial to continue the laser processing in case of malfunctioning the first one.   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huizinga (US Pat.5001325) in view of Kleinert (US Pat. 11077526) in further view of Kellens (US 20090264667).

Huizinga in view of Kleinert teaches the invention as discussed above, but is silent on double piston drive.

Kellens teaches: 
20. The weakening device of claim 5, wherein the electric drive or pneumatic drive (see Huizinga in view of Kleinert discussed above) is a double piston drive (page.7, para.0072, line 8; double piston drive).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huizinga in view of Kleinert by using a double piston drive as taught by Kellens because the double piston drive has been found effective and adequate by ensuring a reliable operation and by requiring little maintenance. (page.7,para.0072, line 8-11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190316247, US 20140100098, US 6207925, US 6191382, US 4307282, US 4287797, US10942458

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761



/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761